AO 245B (CASD Rev. 1/l9) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT                           CO   RT                    DEC 1 B 2019
                                              SOUTHERN DISTRICT OF CALIFORNIA                       .. CU::Rv., u.t rr.r·:·:.~1,·r r•:·v 1·,.•,.
                                                                                                   '•r ·i '""'J ··•r·   1· ·
                                                                                                  ., ., ·', nt ; 1\', '!~~-('.<\;·t 0~
                                                                                                                                            1
                                                                                                                                             • ......   •
                                                                                                                                                            ,' 11-'
                                                                                                  it                                   · ' ·· •)l•d~:,•s II
                                                                                                                                       i'.111 q:,

                                                                                                   . MINAL..CASE::-___ ... ,..;·,r.,•u, y /
                UNITED STATES OF AMERICA                              JUDGMENT IN A
                                                                      (For Offenses Committed On or After November 1, 1987) ..~.,_,,__ ,
                                      V.
                       CARLA PENA-FLORES (1)
                                                                         Case Number:        3:19-CR-02942-LAB

                                                                      Emerson Wheat
                                                                      Defendant's Attorney
 USM Number                           75814-298

 • -
 THE DEFENDANT:
 IZl pleaded guilty to count(s)              ONE AND TWO of the Information

 D      was found guilty on count(s)
        after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section / Nature of Offense                                                                                             Count
 21:952, 960 - Importation OfMethamphetamine (Felony)                                                                                1
 21 :952, 960 - Importation Of Fentanyl (Felony)                                                                                       2




     The defendant is sentenced as provided in pages 2 through     _ ___;.3___ of this judgment.
 The sentence is imposed p~rsuant to the Sentencing Reform Act of 1984.
                   .              .     .      \
 D      The defendant has been found not guilty on count(s)
  D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                            dismissed on the motion of the United States.

· IZ]   Assessment: $100.00 per count, $200.00 total


  D . JVT A Assessment*: $

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  IZl No fine                         D Forfeiture pursuant to order filed                               , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney        for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the cou1t and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                       HON, LARRY ALAN BURNS
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                CARLA PENA-FLORES (1)                                                     Judgment - Page 2 of 3
CASE NUMBER:              3: 19-CR-02942-LAB

                                                  IMPRISONMENT
                                                                                                        a total term of:
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for
 71 months, each count concurrent




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       VICTORVILLE, CA OR PHOENIX, AZ DESIGNATION




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •     at
                ----         ----      -   A.M.                on
                                                                    ---- ---- ---- ---- ---, .-
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETUR N

 I have executed this judgmen t as follows:

        Defendant delivered on                                            to

 at                                        , with a certified copy of this judgment.
      ------------

                                                                    UNITED STATES MARSHA L



                                      By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3: l 9-CR-02942-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               CARLA PENA-FLORES (1)                                             Judgment - Page 3 of 3
  CASE NUMBER:             3: 19-CR-02942-LAB

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years, each count concurrent


                                    SPECIAL CONDITIONS OF SUPERVISI ON

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3: l 9~CR-0294 2-LAB
